Citation Nr: 0432550	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  01-03 428A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Whether the termination of the veteran's improved pension 
benefits effective September 1, 1991, was proper.  


REPRESENTATION

Appellant represented by:	George T. Radovich, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

This case is before the Board of Veterans' Appeals (Board) on 
appeal from n October 1997 decision by the Fort Harrison, 
Montana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In May 2004, the veteran testified before the 
undersigned at a Travel Board hearing.  



FINDINGS OF FACT

1.  In April 1991, the veteran submitted a VA Form 21-526, 
Veteran's Application for Compensation or Pension, in which 
he reported that he had no assets and no net worth to include 
from property and real estate.  

2.  VA investigations showed that the veteran had assets and 
net worth to include from property and real estate when he 
applied for VA pension benefits, which he failed to report.  

3.  The veteran has failed to comply with VA requests for 
complete financial information and has failed to cooperate 
with VA.  

4.  The veteran's corpus of estate precluded his entitlement 
to VA improved pension benefits based on the information in 
VA's possession.  


CONCLUSION OF LAW

The veteran's improved pension benefits were properly 
terminated, effective September 1, 1991.  38 U.S.C.A. 
§§ 1503, 1521, 1522 (West 2002); 38 C.F.R. §§ 3.23, 3.271, 
3.272, 3.274, 3.275, 3.277, 3.250 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  To implement the provisions of 
the law, the VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the 
claimant was notified of the directives of VCAA via a 
February 2004 letter.  In this case, the claimant was 
informed of the duty to notify, the duty to assist, to obtain 
records, and examinations or opinions.  The claimant was 
specifically advised of the type of evidence which would 
establish his claim and he was afforded additional time to 
submit such evidence.  Thus, the claimant has been provided 
notice of what VA was doing to develop the claim, notice of 
what he could do to help his claim and notice of how his 
claim was still deficient.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(1994) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  Pelegrini I was withdrawn and 
replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  Pelegrini II indicated that the Court was 
not holding that where pre-AOJ-adjudication notice was not 
provided, the case must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred.  The Court stated that it recognized that 
where the notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  However, it indicated that the appellant had the 
right to VCAA content-complying notice and proper subsequent 
VA process.  In this case, the claimant has been provided 
process.

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  He has been provided notice 
of what VA was doing to develop the claim, notice of what he 
could do to help his claim and notice of how his claim was 
still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  

The Board notes that at his Travel Board hearing, the veteran 
submitted additional evidence in support of his claim.  This 
evidence is immaterial.  It does not provide the missing 
information sought by the AOJ nor does it should that the 
veteran had no net worth when he applied for VA pension 
benefits, as he contends.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

In April 2001, the veteran submitted a VA Form 21-526, 
Veteran's Application for Compensation or Pension.  In that 
form, the veteran reported that he was not employed to 
include self-employment.  He reported that he and his spouse 
had zero dollars of stocks, bonds, bank deposits, real 
estate, other property, and net worth.  He reported that 
their total debt was $100,000.  He reported that he and his 
spouse had zero dollars in earnings, from the Social Security 
Administration, annuities and retirements, dividends and 
interest, or any other income for the past year, current 
year, and next year.  

In a June 1993 rating decision, entitlement to pension 
benefits was granted.

In August 1993, a eligibility verification report (EVR) was 
received from the veteran.  In that form, the veteran 
reported that his wife had been working.  He indicated that 
her total wages from employment were $3,708 from September 
1991 to August 1992 and were $2697 from September 1992 to 
August 1993.  He reported that he had zero dollars of wage 
income.  He also indicated that they had zero cash, bank 
accounts, etc., zero dollars in real property, and zero 
dollars in other for net worth.  He also reported 
unreimbursed medical expenses of $1615.36.  The veteran 
provided a copy of the tax return which showed his wife's 
income.  

In August 1993, correspondence was received from the veteran 
in which he reported that he had a certificate of deposit for 
$60,000 which was the result of a lump sum insurance payment 
from his house being destroyed in a fire in November 1992.  
He reported that there were loans against this certificate of 
deposit.  He attached a statement from the bank which stated 
that the certificate of deposit was in the amount of $60,000 
and that it was pledged against 4 separate loans as security 
for the veteran in excess of $59,000.

In October 1993, the veteran requested that his child's 
income be excluded from his countable family income based on 
hardship.  

In March 1994, correspondence was received which indicated 
that the veteran might be working and earning income.  A 
field examination was requested.  In conjunction with the 
field examination, depositions were taken and an 
investigation of the veteran's financial situation was 
undertaken.  This investigation showed that the veteran owned 
property which he had not reported in his VA Form 21-526.  He 
owned the property on which the house had burned down, he 
owned another home which was being occupied by his brother, a 
trailer lot, another home which was sold for $37,500 in 1994, 
another home which was being used as a rental property, as 
well as a couple of lots.  The veteran also reported to FmHA 
that he owned other properties, but the ownership of those 
was either not verified or shown to belong to other family 
members.

The investigation also revealed that the veteran was paid 
over $142,000 in insurance when his house burned down.  There 
were also smaller insurance claims, totaling approximately 
$3500.  

The investigation showed that the veteran had, at a minimum, 
6 rental properties.  In addition, he was known to be the 
landlord of other persons, but this information was not 
confirmed.  

The investigation showed that during 1991 and 1992, the 
veteran was a partner in a construction company.  It appeared 
that the veteran was still engaged in that business.  The 
veteran indicated to FmHA that he had turned over ownership 
to his brother.  However, people who were allegedly doing 
business with the veteran reported that they knew the veteran 
to be the owner of the company and that they did business 
with them.  

Additionally, it was discovered that the veteran was the 
owner of several vehicles.  

In a May 1994 letter, the veteran was advised that VA 
proposed to retroactively terminate his improved pension 
benefits, effective September 1, 1991, the effective date of 
the grant of pension benefits.  He was told that this action 
was proposed because he did not report his properties on his 
application for VA benefits.  

In July 1994, the veteran was provided a VA Form 21-8768, 
which informed him that the rate of pension paid to a veteran 
depended on the amount of family income and the number of 
dependents, that he was obligated to notify VA immediately if 
there was any change in income or net worth, that he was 
obligated to report all income from all sources, that any 
reduction or discontinuance of benefits caused by a change in 
income would be effective the first day of the month 
following the month the change occurred, and that a failure 
to notify VA of changes would result in an overpayment which 
would be subject to recovery.

In October 1994, an EVR was received from the veteran.  In 
that form, the veteran reported that his wife had been 
working.  He indicated that her total wages from employment 
were $1019 from September 1993 to August 1994.   He also 
reported interest income of $2860 from September 1993 to 
August 1994.  He reported having "-$2684" for other income.  
He reported that he had zero dollars of wage income.  He also 
indicated that they had zero cash, bank accounts, etc., zero 
dollars in real property, and zero dollars in other for net 
worth.  He also reported unreimbursed medical expenses of 
$1353 for September 1993 to August 1994, and expected to have 
$1000 in unreimbursed medical expense for September 1994 to 
August 1995.  

In November 1994, the veteran was advised that action had 
been taken to suspend his pension benefits based on his EVR 
which showed interest income, but which did not show the 
source of the interest income.  In addition, the veteran was 
requested to explain how he could report losses on rental 
property when he had failed to report having any rental 
property.  The veteran was requested to submit his 1993 tax 
return, the dates of his spouse's employment, the source of 
income for the interest income, a complete listing of his 
properties as owned by the veteran and/or his spouse, and a 
statement printed on a financial institution's letterhead or 
with a signature of an officer of a financial institution 
showing the exact amount of money that had been held in any 
account for him or his spouse since September 1991 extending 
to the present date.  

According to a December 1994 Report of Contact, the veteran 
advised VA that the interest income was from the $60,000 
certificate of deposit, but that this certificate of deposit 
no longer existed as the home had been rebuilt.  Based on 
this information, the pension benefits were restored.  

In February 1995, the veteran testified at a personal hearing 
at the RO before a hearing officer.  At that time, a copy of 
the veteran's tax returns from 1991 to 1995 were submitted.  
The veteran testified that from the fire insurance proceeds, 
they bought two homes.  The veteran also testified that his 
wife ran a daycare.  The veteran testified that his sister 
owned the  [redacted], Inc., corporation and that he never 
owned it and never had any corporate stock in that 
corporation.  He related that he did help his sister with the 
corporation, but did not get paid to do so, he did so only in 
the capacity of his being her brother.  He stated that he did 
not have  [redacted], Inc.'s records as they were his 
sister's records.  The veteran reported that he did not work 
in the construction industry.  The veteran related that the 
interest income from the insurance proceeds was used to build 
a house and that this income ceased in March 1993.  The 
veteran was asked to explain why, if he had no interest in 
 [redacted] Inc., he signed the articles of incorporation and 
then used substantial assets of his own in that company.  The 
veteran replied that he had borrowed $40,000 from his in-laws 
and that he gave the deeds to the two properties bought with 
the fire insurance proceeds to  [redacted], Inc.  The hearing 
officer indicated that additional properties located in 
[redacted], Montana, were transferred to  [redacted] , Inc.  The 
veteran indicated that the properties in [redacted], Montana, 
were a gift from his in-laws.  The veteran explained that his 
in-laws gave them property because they found out that the 
fire insurance proceeds had to be used for one residence.  
The veteran later corrected that it was not an outright gift, 
but that he owed money on them and was a purchase.  The 
hearing officer discussed with the veteran his acquisition of 
his properties.  In addition, the veteran testified that he 
had not been working in construction and had turned over all 
of his work to others.  He had been going to school full-
time.  He related that  [redacted]  Construction was the name 
of the company run by his brother.  The veteran testified 
that the trailer park was bought in his name, but was 
purchased for his sister.  He had legal ownership and she had 
equitable ownership.  

In an April 1995 letter of the Office of the Inspector 
General of VA, it was indicated that the veteran, from 
October 1990 to the present time, had owned 8 properties to 
include 5 houses, a trailer park, and several trailer lots.  
He did not report these properties on his EVRs.  It was 
believed that the veteran financed the properties through his 
$142,000 insurance settlement.  The veteran sold two of the 
properties and also failed to report the proceeds thereof to 
VA.  It was noted that on his VA application for pension 
benefits, he claimed to have no net worth, but this was 
inaccurate, as the record showed that he had sufficient funds 
to purchase two houses and two trailer lots prior to 
receiving his fire insurance settlement.  In 1994, the 
veteran obtained a house and property from a brother-in-law 
in [redacted], Montana, in exchange for one of his properties.  
The veteran failed to report this to VA.  In February 1995, 
the veteran sold this property.  In October 1994, the veteran 
transferred title of the trailer park, two trailer lots, and 
one of his houses to  [redacted] , Inc, and then a week later 
reported in a VA EVR that he had zero dollars in net worth.  
After receiving the November 1994 letter from VA requesting a 
listing of his properties, the veteran transferred the title 
to all of his property in [redacted], Montana, to  [redacted] , 
Inc.

Further, VA discovered that  [redacted] , Inc., was a general 
construction company incorporated in Montana in March 1994 
with the veteran as the principal incorporator.  The address 
for the company was the same mailing address the veteran had 
given VA as his personal mailing address.  

In addition, the veteran failed to report his receipt of 
rental income from one house and two trailer lots.  

The Inspector General posed several questions to the AOJ.  In 
June 1995, the AOJ answered the questions.  In sum, the AOJ 
explained that the veteran was obligated to report to VA all 
of his assets as pension is not paid to those who have too 
much income or too large an estate.  In addition, it was 
further explained that the VA Form 21-8768 told the veteran 
to report all of his income and that VA would exclude income 
that would not be included in the calculation of countable 
income for VA purposes.  The AOJ indicated that the fire 
insurance premium would have been excluded from the veteran's 
income, however, if the proceeds thereof were used to 
purchase real property, the income from the purchase property 
would be considered countable income.  The insurance proceeds 
would have been considered part of his net worth, however.  
The AOJ explained which property and sales would be 
considered part of the veteran's estate.  In sum, it was 
indicated that the assets which the veteran transferred to 
 [redacted] , Inc, would have been considered part of his 
corpus of estate as he still had the right of control of the 
property.  Also, any income realized from the sale of these 
properties would be countable income in an amount equal to 
the percent of ownership which the veteran held in the 
company.  

In June 1995, the veteran was notified that since his 
dependency status had changed, VA proposed to reduce his 
benefits effective November 1993.  This action was taken in 
December 1995.  The veteran reported unreimbursed medical 
expenses and his pension was adjusted accordingly.  

In March 1996, correspondence was received from the veteran's 
representative.  He stated that in November 1992, a fire 
destroyed the veteran's residence and his possessions.  The 
veteran mistakenly believed that he could reinvest the 
insurance proceeds in two residence, rather than one, so he 
used the proceeds to pay off the outstanding contracts on two 
residences that he was purchasing and had contracts on.  When 
he discovered his mistake, he realized that he needed to 
purchase one single residence instead of two, but he did not 
have sufficient money to do so.  His in-laws agreed to assist 
him and put his name on the [redacted] property, subject to a 
$40,000 obligation.  The veteran also owned two empty lots 
which had virtually no value.  In addition, the veteran 
helped his brother in purchasing a home.  However, his 
brother made all of the payments.  Only the veteran's credit 
was used.  The veteran was also involved in a trailer park 
transaction, but it produced no revenue and it was used as an 
investment for the veteran's sister.  It was emphasized that 
the veteran did not have any additional earnings and his 
medical condition qualified him for pension benefits.  

In May 1996, the veteran was informed that VA was attempting 
to resolve several issues but needed additional information 
from him in order to do so.  The veteran was told that 
although he stated that he ceased to receive interest income 
in March 1993, prior records showed otherwise.  As such, he 
needed to submit financial statements from the appropriate 
bank officers in order to verify when the accounts were 
opened and closed.  The veteran was informed that there were 
discrepancies with regard to  [redacted] , Inc., in that the 
veteran had indicated that he had no interest in this 
corporation, yet had divested himself of almost all of his 
net worth to put it into the corporation.  He was told that 
he needed to submit a complete listing of assets held by 
 [redacted] , Inc., from the date of inception on as well as 
the annual reports from this corporation.  The bank records 
for this company were requested.  The veteran was requested 
to produce the loan agreement that he had with his in-laws as 
opposed to the property being a gift.  The veteran was 
requested to produce the contracts for deed that he entered 
into for the two properties that he eventually purchased with 
the fire insurance proceeds as he had not reported these to 
VA.  The veteran was advised that although he stated during 
his hearing that he helped his brother purchase a home, on 
his 1995 tax returns, he claimed this property as a rental 
property.  He was requested to submit a copy of the contract 
for deed.  The veteran was requested to submit a copy of the 
closing statement and deed for sale of his former residence 
as well as the documents for the trailer court.  The veteran 
was told to submit information with regard to rental 
assistance payments that he received.  The veteran was also 
requested to submit information with regard to properties 
that the veteran owned in Wyoming which he had not reported.  
The veteran was told to submit copies of loan application 
forms that he or his family had acquired.  In addition, he 
was asked to submit unreimbursed medical expenses for 1995.

In July 1996, an EVR was received.  The veteran reported 
having zero dollars in income and assets.  He stated that 
during 1995, and, expected during 1996, were unreimbursed 
medical expenses in the amount of $5430.50.  The veteran 
submitted a Settlement Statement for a sale of property of 
the veteran in the amount of $25,000 in November 1994.  The 
veteran also submitted information with regard to his debt to 
his in-laws.  In June 1996, his mother-in-law indicated that 
the veteran had borrowed over $21,000 in 1988 and $5000 in 
1993.  She indicated that the veteran still owed over $26,000 
in principal and over $12,000 in interest.  

In a letter from his representative, it was indicated that 
the veteran's interest income for 1993 was $2860.  The 
representative indicated that the veteran did not have the 
records of  [redacted] , Inc.  The representative again sated 
that the veteran did not own his brother's house, there was a 
contract for deed.  The veteran essentially used his credit 
to purchase the home, but his brother occupied it and made 
the payments.  With regard to another home, it was noted that 
the lot had been sold for $1500.  With regard to rental 
assistance, it was asserted that the mobile park home 
belonged to  [redacted], Inc., and that the veteran only had 
his name on the payments because of his involvement with the 
purchase.  The representative maintained that VA requested 
documents that the veteran could not produce because they 
were beyond his ability to do so.  

In January 1997, VA again requested documentation that had 
been previously requested.  In April 1997, tax information 
and statements from a financial institution were received.  
In June 1997, the veteran was again informed that he had not 
fully complied with VA's requests for information.  
Information was thereafter received from the veteran which 
showed that the veteran had paid in full for the two 
properties purchased with the insurance proceeds.  

In August 1997, VA retroactively terminated the veteran's 
pension benefits.  The veteran was advised that he had not 
fully complied with VA's requests for information.

In May 2004, the veteran testified at a Travel Board hearing.  
At that time, the veteran stated that when he had filled out 
EVRs, he did not know how to fill them out and would furnish 
his tax returns.  He indicated that he would provide all 
information on his tax returns.  The veteran related that his 
sister was having difficulty financing the trailer park 
purchase, so he had her form a corporation and he 
incorporated it.  The veteran reported that he got his 
brother property, but it was transferred into his brother's 
name.  He reported that the funds to purchase this home were 
from the fire proceeds.  He indicated that he wife earned 
money from an in-home daycare.  The veteran related that he 
had been unable to work for years and had turned over all of 
his business to his brother.  He indicated that those who 
indicated otherwise were not truthful  

Pension benefits payable are subject to limitations on annual 
income and net worth.  38 U.S.C.A. §§ 1521, 1522; 38 C.F.R. 
§§ 3.3(a)(3), 3.274.

In this case, in his application for VA benefits in 1991 and 
in the subsequent EVRs, the veteran reported that he had no 
net worth.  Based on his initial report of no net worth and 
no income, he was awarded pension benefits.  In the later 
EVRs, he reported that his wife had earned income and they 
had interest income.  This countable income was reduced by 
unreimbursed medical expenses.  This countable income reduced 
the rate of pension benefits, but since the veteran was still 
below the statutory income limitation, he continued to be 
paid improved pension benefits.  

It is apparent that the veteran believes that he has 
continuously been entitled to VA pension benefits based on 
his income.  However, there are discrepancies in his income.  
The cited investigations showed that the veteran earned 
income from rental properties and the sale of properties, but 
he did not report these increases in income.  Such increases 
should have been the cause for retroactive reduction or 
termination in his pension benefits.  However, in this case, 
more importantly, the record shows that due to his net worth, 
he was never entitled to VA improved pension benefits in the 
first place.  Entitlement to pension benefits may be 
precluded on the basis of either income or net worth.  So, to 
the extent that the veteran claims that he cannot work, has 
not worked, and has not earned income, pension benefits are 
precluded anyway based on his net worth.  With regard to his 
arguments that he has no net worth, simply put, the Board 
does not believe him. 

When the veteran reported his assets on his application for 
pension benefits, he reported that he had no assets as of 
April 1991.  This was inaccurate.  VA investigations have 
yielded information showing that the veteran owned 
properties.  The veteran reported have zero dollars worth of 
real estate, properties, and net worth.  When his residence 
was consumed in a fire in 1992, he was paid $142,000.  The 
veteran lived at that property when he applied for VA 
benefits.  In addition, he owned other properties at that 
time.  He did not report it.  He had contracts to buy two 
more properties which he eventually purchased with the fire 
insurance proceeds, but he did not report it.  The Board 
cannot accept that he would have had these contracts with no 
assets.  The veteran was able to subsequently engage in 
transactions with real estate.  The Board does not believe 
that he could obtain property with no assets.  He was 
apparently assisting his siblings with their transactions 
based on his credit, yet he tries to assert that he had no 
net worth.  This is not believable.  

Regardless of what the veteran did with his assets once VA 
began making inquiries, when he applied for VA benefits, he 
lied on his application form.  He had assets, he concealed 
them.  At his Travel Board hearing, he was inherently not 
credible and the Board does not believe that he did not have 
any assets or net worth when he applied for VA benefits.  The 
investigations showed otherwise and the Board finds those 
reports credible.  Because the veteran failed to report his 
net worth when he applied for VA pension benefits, a corpus 
of estate determination was not done at that time.  

38 C.F.R. § 3.271 provides that in computing income, payments 
of any kind from any source shall be counted as income during 
the 12-month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  Pursuant to 
38 C.F.R. §§ 3.274, 275, the corpus of estate and net worth 
of a veteran is considered in a determination of whether or 
not pension benefits are warranted.  In determining whether 
some part of the claimant's estate should be consumed for his 
or her maintenance, consideration will be given to the amount 
of the claimant's income, together with the following 
factors: whether the property can be readily converted into 
cash at no substantial sacrifice; life expectancy; number of 
dependents who meet the requirements of 38 C.F.R. § 
3.250(b)(2); potential rate of depletion, including unusual 
medical expenses under the principles outlined in 38 C.F.R. § 
3.272(g) for the claimant and his or her dependents.

38 C.F.R. § 3.274 provides that a veteran's net worth is 
related to his or her pension entitlement.  Specifically, 
pension shall be denied or discontinued when the corpus of 
the estate of the veteran, and of the veteran's spouse, are 
such that under all the circumstances, including 
consideration of the annual income of the veteran, the 
veteran's spouse, and the veteran's children, it is 
reasonable that some part of the corpus of such estates be 
consumed for the veteran's maintenance.  38 C.F.R. § 3.275 
provides the criteria for evaluating net worth.  The 
following rules are for application in determining the corpus 
of estate or net worth of a veteran.  The terms corpus of 
estate and net worth mean the market value, less mortgages or 
other encumbrances, of all real and personal property owned 
by the claimant, except the claimant's dwelling (single 
family unit), including a reasonable lot area, and personal 
effects suitable to and consistent with the claimant's 
reasonable mode of life.  In determining whether some part of 
the claimant's estate should be consumed for the claimant's 
maintenance, consideration will be given to the amount of the 
claimant's income together with the following: Whether the 
property can be readily converted into cash at no substantial 
sacrifice; life expectancy; number of dependents who meet the 
definition of member of the family (the definition contained 
in 38 C.F.R. § 3.250(b)(2) is applicable to the improved 
pension program); potential rate of depletion, including 
unusual medical expenses under the principles outlined in 38 
C.F.R. § 3.272(g) for the claimant and the claimant's 
dependents.

38 C.F.R. § 3.277 provides certain eligibility reporting 
requirements.  There must be evidence of entitlement.  As a 
condition of granting or continuing pension, the VA may 
require from any person who is an applicant for or a 
recipient of pension such information, proofs, and evidence 
as is necessary to determine the annual income and the value 
of the corpus of the estate of such person, and of any spouse 
or child for whom the person is receiving or is to receive 
increased pension (such child is hereinafter in this section 
referred to as a dependent child), and, in the case of a 
child applying for or in receipt of pension in his or her own 
behalf (hereinafter in this section referred to as a 
surviving child), of any person with whom such child is 
residing who is legally responsible for such child's support.  
There is an obligation to report changes in factors affecting 
entitlement.  Any individual who has applied for or receives 
pension must promptly notify the Secretary in writing of any 
change affecting entitlement in any of the following: (1) 
Income; (2) Net worth or corpus of estate; (3) Marital 
status; (4) Nursing home patient status; (5) School 
enrollment status of a child 18 years of age or older; or (6) 
Any other factor that affects entitlement to benefits under 
the provisions of this Part.

With regard to 38 C.F.R. § 3.277, as noted, as a condition of 
granting or continuing pension, the VA may require from any 
person who is an applicant for or a recipient of pension such 
information, proofs, and evidence as is necessary to 
determine the annual income and the value of the corpus of 
the estate of such person.  The VA requires that this 
information be listed in an application for VA pension 
benefits. 

In this case, a corpus of estate determination was not done 
because the veteran failed to report his assets on purpose.  
A review of the appeal shows a pattern of behavior on the 
part of the veteran in which he is not forthcoming, changes 
his story, and appears to move assets so as to conceal his 
ownership.  He uses his "credit" repeatedly in financial 
dealings, but then claims to only have debt and no assets.  
His statements are not truthful.  The veteran still has not 
provided all of the requested financial information despite 
the clear and repeated requests by VA for him to do so.  He 
has had many years to provide this information, but fails to 
cooperate.  Investigations have shown that the veteran is not 
forthcoming in providing the requisite information.  Further, 
he has lied to VA.  

The information that the Board has in the record is 
sufficient to show that the veteran never met the initial 
criteria and was never entitled to VA improved pension 
benefits as he had substantial assets.  The reason he was 
awarded those benefits was based on his application for 
pension benefits in which current financial information was 
provided and the application was signed by the veteran.  
Thus, the grant was based on erroneous information furnished 
by the veteran.  The Board does not accept any reason 
provided by the veteran that he did not have these assets.  
There is clear evidence that he owned the property.  The 
investigations showed that he owned additional properties.  
He had business dealings.  He engaged in financial 
transactions.  His testimony is not credible.  He has only 
provided supporting evidence on other later financial 
transactions.  

38 C.F.R. § 3.500 provides that the effective date of a 
rating which results in the reduction or discontinuance of an 
award will be in accordance with the facts found except as 
provided in 38 C.F.R. § 3.105.  The effective date of 
reduction or discontinuance of an award of pension will be 
the earliest of the dates stated in these paragraphs unless 
otherwise provided.  Where an award is reduced, the reduced 
rate will be effective the day following the date of 
discontinuance of the greater benefit.  Error; payee's or 
administrative: (1) Effective date of award or day preceding 
act, whichever is later, but not prior to the date 
entitlement ceased, on an erroneous award based on an act of 
commission or omission by a payee or with the payee's 
knowledge. (2) Except as provided in paragraph (r) of this 
section, and 38 C.F.R. § 3.501 (e) and (g), date of last 
payment on an erroneous award based solely on administrative 
error or error in judgment.

The veteran's award was terminated the effective date of the 
award.  This was proper per 38 C.F.R. § 3.500.




ORDER

The termination of the veteran's improved pension benefits 
effective September 1, 1991, was proper



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



